Citation Nr: 0728018	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-41 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury/sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to 
October 1991, including combat service in the Southwest Asia 
theater of operations during the Persian Gulf War, and his 
decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the veteran's claim of 
service connection for residuals of a low back injury/sprain 
(low back disability).


FINDING OF FACT

The veteran's residuals of lumbosacral spine sprain had its 
onset during service.


CONCLUSION OF LAW

Residuals of lumbosacral spine sprain were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
residuals of lumbosacral spine sprain.  This represents a 
complete grant of the benefit sought on appeal.  Thus, a 
discussion of VA's duties to notify and assist is 
unnecessary.

Although the veteran served in combat, he does not assert 
that his low back disability was incurred in or aggravated by 
such service.  Instead, in his statements he maintains that 
service connection is warranted for low back disability 
because he sustained low back trauma from an in-service fall 
from a height of 20 to 30 feet.  In support, he points out 
that he received significant in-service treatment for the 
condition, including medications and physical therapy, and 
reports that he has had chronic low back problems since that 
time.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The service medical records show that the veteran was seen on 
numerous occasions for various back complaints after 
sustaining trauma as a consequence of falling 25 to 30 feet 
in late 1989.  Treatment entries, dated in November, 1989 
reflect that he was diagnosed as having paravertebral 
tenderness, muscle spasm and limitation of motion.  In 
December 1989, the veteran complained of having constant low 
back pain and the examiner diagnosed him as having lumbar 
strain as well as "lumbar muscle strain vs. herniated 
disc."  In January 1990, he was again seen for complaints of 
low back pain and was diagnosed as having low back strain.  
In April 1990, when seen for continued complaints of low back 
pain, the veteran reported having pain that radiated to his 
lower extremities; he was diagnosed as having low back pain.  
The records also show the veteran was treated with 
medications and physical therapy.  

In February 2004, the veteran was afforded a VA orthopedic 
examination.  In the report, the physician noted that the 
veteran suffered a fall during service in which he injured 
his low back and that he complained of having chronic 
recurrent low back pain since that time.  Physical 
examination revealed that he had backward extension to 10 
degrees, flexion to 60 degrees, lateral flexion bilaterally 
to 20 degrees, and rotation bilaterally to 15 degrees.  The 
physician reported that the veteran exhibited pain on motion, 
especially with extension and flexion of the spine.  X-ray 
study was negative and the examiner diagnosed the veteran as 
having residuals of lumbosacral spine sprain.

In the March 2004 rating action on appeal, the RO denied 
service connection for low back disability on the basis that 
despite his complaints of pain, the February 2004 VA 
examination report states there was no X-ray evidence of 
"actual pathology," and that in the absence of a diagnosis, 
service connection could not be established for low back 
pain.

The veteran appealed, and in April 2004, he was afforded a VA 
spine examination.  The examiner acknowledged that the 
veteran had current low back symptoms and that he was seen 
for low back problems during service.  With regard to the 
onset and etiology of the condition, the examiner opined 
although the veteran had "repetitive complaints of back 
pain" in service that were symptomatic by history, he stated 
that the symptoms were not supported by "objective findings 
of pathology," and that it would be conjecture on his part 
to state whether there was an association between "those 
repetitive back complaints [in service] and the veteran's 
present back symptoms."

The August 2005 VA psychiatric examination report shows that 
the psychiatrist indicated that the veteran had chronic back 
pain.

In adjudicating this claim, the Board must assess the 
veteran's competence and credibility in reporting that he has 
chronic low back problems since the documented in-service 
trauma to his low back.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  In Barr and Washington, the United 
States Court of Appeals for Veterans Claims (Court) noted 
that a veteran was competent to testify to factual matters of 
which he had first-hand knowledge, and citing its earlier 
decision in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
held that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness's personal knowledge; see also 
38 C.F.R. § 3.159(a)(2) (2006) (Competent lay evidence means 
any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person).

In this capacity, the Board finds the veteran to be competent 
and credible in reporting that he has had chronic low back 
problems since the in-service trauma to his low back.  Layno, 
38 C.F.R. § 3.159(a)(2).  Further, in light of the in-service 
findings and the February 2004 VA examiner's diagnosis of 
residuals of lumbosacral spine sprain, and with the 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that service connection is warranted for 
residuals of lumbosacral spine sprain.  


ORDER

Service connection for residuals of lumbosacral spine sprain 
is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


